MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                                FILED
regarded as precedent or cited before any                                   Dec 23 2020, 9:42 am

court except for the purpose of establishing                                    CLERK
                                                                            Indiana Supreme Court
the defense of res judicata, collateral                                        Court of Appeals
                                                                                 and Tax Court
estoppel, or the law of the case.


APPELLANT PRO SE                                        ATTORNEYS FOR APPELLEE
Scott E. Miller                                         Curtis T. Hill, Jr.
Westville, Indiana                                      Attorney General of Indiana
                                                        Ellen H. Meilaender
                                                        Supervising Deputy Attorney
                                                        General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Scott E. Miller,                                        December 23, 2020
Appellant-Petitioner,                                   Court of Appeals Case No.
                                                        19A-CR-2870
        v.                                              Appeal from the LaGrange
                                                        Superior Court
State of Indiana,                                       The Honorable Lisa M. Bowen-
Appellee-Respondent.                                    Slaven, Judge
                                                        Trial Court Cause No.
                                                        44D01-0407-FA-9



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2870 | December 23, 2020                   Page 1 of 6
[1]   Scott E. Miller appeals the trial court’s order dismissing his motion to correct

      erroneous sentence. We affirm.


                                          Facts and Procedural History

[2]   On July 28, 2004, the State charged Miller with Count I, dealing in

      methamphetamine as a class A felony, and Count II, dealing in a Schedule II

      controlled substance as a class B felony. A jury found Miller guilty as charged.

      On April 11, 2005, the court sentenced him to concurrent sentences of fifty

      years for Count I and twenty years for Count II.

[3]   On direct appeal, we affirmed Miller’s convictions. Miller v. State, No. 44A03-

      0506-CR-259, slip op. at 2 (Ind. Ct. App. March 16, 2006), trans. denied. In

      2013, we affirmed the denial of his petition for post-conviction relief. Miller v.

      State, No. 44A05-1207-PC-376, slip op. at 2 (Ind. Ct. App. April 18, 2013).


[4]   On October 18, 2019, Miller, pro se, filed a Motion to Correct Sentencing

      Error. 1 On November 21, 2019, the trial court entered an order dismissing

      Miller’s motion.


                                                       Discussion

[5]   We note that Miller is proceeding pro se and that such litigants are held to the

      same standard as trained counsel and are required to follow procedural rules.

      Evans v. State, 809 N.E.2d 338, 344 (Ind. Ct. App. 2004), trans. denied. Miller




      1
          The record does not contain a copy of Miller’s motion.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2870 | December 23, 2020   Page 2 of 6
      did not provide a copy of the court’s April 11, 2005 sentencing order or his

      October 18, 2019 Motion to Correct Sentencing Error. See Ind. Appellate Rule

      50 (“The appellant’s Appendix in a Criminal Appeal shall contain . . . any

      record material relied on in the brief unless the material is already included in

      the Transcript . . . .”). To the extent Miller fails to cite to relevant authority or

      the record or develop an argument with respect to the issue he attempts to raise

      on appeal, those arguments are waived. See Cooper v. State, 854 N.E.2d 831, 834

      n.1 (Ind. 2006) (holding that the defendant’s contention was waived because it

      was “supported neither by cogent argument nor citation to authority”).

[6]   To the extent Miller develops an argument regarding his motion to correct

      erroneous sentence, we cannot say that reversal is warranted. Generally, we

      review a trial court’s decision on a motion to correct erroneous sentence only

      for an abuse of discretion. Fry v. State, 939 N.E.2d 687, 689 (Ind. Ct. App.

      2010). An abuse of discretion occurs when the trial court’s decision is against

      the logic and effect of the facts and circumstances before it. Id.


[7]   An inmate who believes he has been erroneously sentenced may file a motion

      to correct the sentence pursuant to Ind. Code § 35-38-1-15. Neff v. State, 888

      N.E.2d 1249, 1250-1251 (Ind. 2008). Ind. Code § 35-38-1-15 provides:

              If the convicted person is erroneously sentenced, the mistake
              does not render the sentence void. The sentence shall be
              corrected after written notice is given to the convicted person.
              The convicted person and his counsel must be present when the
              corrected sentence is ordered. A motion to correct sentence must



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2870 | December 23, 2020   Page 3 of 6
              be in writing and supported by a memorandum of law
              specifically pointing out the defect in the original sentence.


[8]   In Robinson v. State, the Indiana Supreme Court noted that a motion to correct

      erroneous sentence is available only when the sentence is “erroneous on its

      face.” 805 N.E.2d 783, 786 (Ind. 2004) (citations omitted). The Court

      emphasized that “a motion to correct an erroneous sentence may only arise out

      of information contained on the formal judgment of conviction . . . .” Neff, 888

      N.E.2d at 1251 (citing Robinson, 805 N.E.2d at 793-794). A motion to correct

      erroneous sentence may only be used to correct sentencing errors that are clear

      from the face of the judgment imposing the sentence in light of the statutory

      authority. Robinson, 805 N.E.2d at 787. Claims that require consideration of

      the proceedings before, during, or after trial may not be presented by way of a

      motion to correct erroneous sentence. Id. Sentencing claims that are not

      facially apparent “may be raised only on direct appeal and, where appropriate,

      by post-conviction proceedings.” Id. “Use of the statutory motion to correct

      sentence should thus be narrowly confined to claims apparent from the face of

      the sentencing judgment, and the ‘facially erroneous’ prerequisite should . . . be

      strictly applied . . . .” Id. The Court also held that the “sentence” that is subject

      to correction under Ind. Code § 35-38-1-15 “means the trial court’s judgment of

      conviction imposing the sentence and not the trial court’s entries on the

      Department of Correction’s abstract of judgment form.” Id. at 794.


[9]   Although Miller included an abstract of judgment in his appendix, he failed to

      submit the formal judgment of conviction imposing the sentence as

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2870 | December 23, 2020   Page 4 of 6
       contemplated under Robinson. See id. (holding that “a motion to correct

       sentence may not be used to seek corrections of claimed errors or omissions in

       an abstract of judgment”). In Neff, the Indiana Supreme Court acknowledged

       that Marion County, Indiana, does not historically issue judgments of

       conviction due to its very high volume of criminal cases. Neff, 888 N.E.2d at

       1251. For this reason, the Neff Court deemed a trial court’s abstract of judgment

       an appropriate substitute for purposes of making the claim. Id. However,

       Miller’s sentences were entered in LaGrange County, Indiana. There is no

       indication that LaGrange County issues only abstracts of judgment and not

       formal judgments of conviction. See Johnson v. State, 845 N.E.2d 147, 149 (Ind.

       Ct. App. 2006) (addressing an appeal from LaGrange County and observing

       that the trial court entered a written sentencing order), reh’g denied, trans. denied.


[10]   Even if we were to accept Miller’s abstract of judgment, we would conclude

       that his claim must fail. As noted, he did not provide a copy of his motion.

       Nonetheless, we note that resolution of the issue presented by Miller necessarily

       requires consideration of factors outside the face of the judgment. He cites to

       the sentencing transcript, appears to challenge the aggravating factors, and

       argues that Blakely v. Washington, 542 U.S. 296, 124 S. Ct. 2531 (2004), reh’g

       denied, requires that the jury determine the existence of aggravators. To address

       Miller’s claims would require a consideration of proceedings before, during, or

       after his sentencing. Thus, these arguments are not properly presented by way

       of a motion to correct erroneous sentence. See Fulkrod v. State, 855 N.E.2d

       1064, 1067 (Ind. Ct. App. 2006) (“[A] determination of whether a sentence was

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2870 | December 23, 2020   Page 5 of 6
       properly imposed under Blakely would require that we look beyond the face of

       the judgment to see if imposition of an enhanced sentence was based upon facts

       determined through constitutionally permissible channels. As such, a Blakely

       claim is not the type of claim which may be brought through a motion to

       correct erroneous sentence.”).


[11]   For the foregoing reasons, we affirm.

[12]   Affirmed.


       Vaidik, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2870 | December 23, 2020   Page 6 of 6